DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 30, 2022. Claims 1-20 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments dated August 30, 2022, Examiner maintains the previous rejections.

Response to Arguments
All of applicant’s arguments relate to assertions that Rycroft does not teach two propulsion sources corresponding to two different axles; see Response at p. 7-10. More specifically, Applicant argues that the two electric motors recited in [0027] which correspond to the two axles, are insufficient for teaching that one motor is the propulsion source for one axle and the other is the propulsion source of the other axle; see Response at p. 7-10. Examiner respectfully disagrees. As can be seen at least in Fig. 1, electric motor 120 is connected to the rear axle 107 and electric motor 123 is connected to the front axle 106. Between at least [0027] and Fig. 1, it is clear that each axle has its own propulsion source. Additionally, claim 1 does not require such a narrow interpretation of “propulsion source” which could actually be interpreted as broadly as including any of the components that assist in movement of the axle of which there are many connected to each axle, respectively. For at least these reasons, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant argues that Rycroft does not teach inducing slip and increasing wheel speed; see Response at p. 10. Examiner respectfully disagrees. As can be found at least in [0012], one tire may increase speed while braking torque is applied to the other tire on the same axle. The difference in speed between the tires induces the slip. For at least these reasons, Examiner is unpersuaded and maintains the corresponding rejections.  

The remaining arguments are essentially the same as those addressed above and/or below and are rejected under essentially the same reasoning. Therefore, Examiner remains unpersuaded and maintains all of the corresponding rejections. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0318509 (hereinafter, “Rycroft”).

Regarding claim 1, Rycroft discloses a method for operating a vehicle powertrain (see at least Fig. 1 and the publication generally), comprising: 
operating a first propulsion source providing propulsive effort to a front axle in a torque control mode, the second propulsion source different from the first propulsion source (see at least Fig. 1, Fig. 5, [0027], [0065], and [0087]-[0089]; each wheel may have one or more electric machines for applying torque for purposes of propulsion. Additionally, each axle includes an electric motor for driving the propulsion of each respective axle); 
operating a second propulsion source providing propulsive effort to a rear axle in a torque control mode (see at least Fig. 5, [0065], and [0087]-[0089]; each wheel may have one or more electric machines for applying torque for purposes of propulsion); and 
increasing a proportion of a driver demand wheel torque provided via the second propulsion source from a base proportion and decreasing the proportion of driver demand wheel torque provided via the first propulsion source in response to a steering angle being greater than a threshold angle (see at least Fig. 1, [0013], [0027], [0037], [0050]-[0051], and [0117]; when the steering angle is greater than a threshold, the wheel torque may also increase in response to the steering angle being greater than the threshold).

Regarding claim 2, Rycroft discloses all of the limitations of claim 1. Additionally, Rycroft discloses decreasing the proportion of the driver demand wheel torque provided via the second propulsion source and increasing the proportion of driver demand wheel torque provided via the first propulsion source in response to the steering angle being less than the threshold angle (see at least Fig. 8a, Fig. 8b, [0013], [0021], [0037], [0050]-[0051], and [0117]; the torque to each wheel is adjusted based on the steering angle including having equal proportions when the angle is zero. For example, decreasing from a greater proportion to an equal proportion based on the steering angle equaling zero (i.e., less than a threshold of anything greater than zero)).

Regarding claim 3, Rycroft discloses all of the limitations of claim 1. Additionally, Rycroft discloses adjusting the proportion of the driver demand wheel torque provided via the second propulsion source as a function of the steering angle (see at least Fig. 8a, Fig. 8b, [0013], [0021], [0037], [0050]-[0051], and [0117]; the torque to each wheel is adjusted based on the steering angle).

Regarding claim 5, Rycroft discloses all of the limitations of claim 3. Additionally, Rycroft discloses where adjusting the proportion of the driver demand wheel torque provided via the second propulsion source as the function of the steering angle includes increasing the proportion of the driver demand wheel torque provided to the second propulsion source as a linear function of the steering angle (see at least [0116]; the propulsion torque may increase linearly as a function of the steering angle).

Regarding claim 6, Rycroft discloses all of the limitations of claim 1. Additionally, Rycroft discloses where the first propulsion source and the second propulsion source are electric machines (see at least [0087] and [0089]; the propulsion sources may be electric machines).

Regarding claim 15, Rycroft discloses a vehicle system, comprising: 
a first electric machine coupled to a wheel of a first axle (see at least [0087]; each wheel may have a corresponding electric machine); 
a second electric machine coupled to a wheel of a second axle, the second electric machine decoupled from the first electric machine (see at least [0087]; each wheel may have a corresponding electric machine. Examiner notes that the ability of the wheels to be controlled separately indicates that the first and second electric machines are decoupled); and 
a controller including executable instructions that cause the controller to increase torque provided to the wheel of the second axle to induce slip of the wheel of the second axle and increase a speed of the wheel of the second axle while providing a driver demand wheel torque via the first electric machine and the second electric machine in response to a request to enter a powertrain sand mode (see at least Fig. 1, [0012]-[0017], [0027], [0034], [0110]-[0111]; the slip threshold for turning changes based on the drive mode, such as the sand mode for the powertrain. The torque applied to the rear axle increases when the driver demand wheel torque increases, and the torque application is dependent upon the drive mode. Examiner further notes that decreasing the speed of one tire on an axle may occur simultaneously with increasing the speed of the other tire on the same axle).

Regarding claim 16, Rycroft discloses all of the limitations of claim 15. Additionally, Rycroft discloses further comprising additional instructions to increase torque supplied to the wheel of the first axle in response to decreasing vehicle speed (see at least [0014]-[0017]; as the speed increases, the torque applied decreases and as the speed decreases, the negative torque applied increases. The wheel may relate to one of the wheels of the trailing or leading axles (i.e., first or second axles)).

Regarding claim 17, Rycroft discloses all of the limitations of claim 16. Additionally, Rycroft discloses further comprising additional instructions to increase torque supplied to the wheel of the second axle in response to increasing vehicle speed (see at least [0014]-[0017]; as the speed increases, the torque applied decreases and as the speed decreases, the negative torque applied increases. The wheel may relate to one of the wheels of the trailing or leading axles (i.e., first or second axles)).

Regarding claim 18, Rycroft discloses all of the limitations of claim 17. Additionally, Rycroft discloses where the first axle is a front axle, and where the second axle is a rear axle (see at least [0065]; the first axel is a front axle & the second axle is a rear axle).

Regarding claim 19, Rycroft discloses all of the limitations of claim 15. Additionally, Rycroft discloses further comprising increasing torque provided to the wheel of the second axle to induce slip of the wheel of the second axle while providing the driver demand wheel torque via the first electric machine and the second electric machine in response to a steering angle greater than a threshold angle (see at least [0013], [0037], [0050]-[0051], and [0117]; when the steering angle is greater than a threshold, the wheel torque may also increase in response to the steering angle being greater than the threshold).

Regarding claim 20, Rycroft discloses all of the limitations of claim 15. Additionally, Rycroft discloses further comprising additional instructions to equalize a speed of the wheel of the second axle and a speed of the wheel of the first axle in response to a steering angle being less than a threshold angle (see at least Fig. 8A and [0126]; the wheels may have an equal distribution of torque when the steering angle is zero).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being obvious over Rycroft.

Regarding claim 4, Rycroft discloses all of the limitations of claim 3. Additionally, Rycroft discloses where adjusting the proportion of the driver demand wheel torque provided via the second propulsion source as the function of the steering angle includes increasing the proportion of the driver demand wheel torque provided to the second propulsion source as an exponential function of the steering angle (see at least [0116]; other functions besides linear functions may be used).
Rycroft does not explicitly teach using an exponential function of the steering wheel. However, one of ordinary skill in the art, before the time of filing, would recognize that the “other functions” disclosed in Rycroft may, for example, include exponential functions. Additionally/alternatively, Examiner asserts that one of ordinary skill in the art, before the time of filing, would have recognized the exponential function as an obvious variant of the linear functions disclosed by Rycroft. Therefore, using an exponential function of the steering wheel would have been obvious in view of Rycroft.
Examiner notes that, if the exponential and linear functions are not considered obvious variants, Examiner maintains the right to make a species restriction. 

Regarding claim 7, Rycroft discloses all of the limitations of claim 1. Additionally, Rycroft discloses where the first propulsion source or the second propulsion source is an electric machine, and where the other of the first propulsion source or the second propulsion source is an internal combustion engine (see at least [0019]; the power means may include an engine and/or an electrical machine for propulsion purposes).
Rycroft does not explicitly teach that the engine is an internal combustion engine. However, one of ordinary skill in the art, before the time of filing, would have recognized an internal combustion as an obvious type of the engine disclosed by Rycroft. Therefore, the use of an internal combustion engine would have been obvious in view of Rycroft. 

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rycroft in view of U.S. Pub. No. 2021/0276555 (hereinafter, “Ren”).

Regarding claim 8, Rycroft discloses a method for operating a vehicle powertrain (see at least Fig. 1 and the publication generally), comprising: 
operating a first propulsion source providing propulsive effort to a front axle in a torque control mode, the second propulsion source different than the first propulsion source (see at least Fig. 1, Fig. 5, [0027], [0065], and [0087]-[0089]; each wheel may have one or more electric machines for applying torque for purposes of propulsion. Additionally, each axle includes an electric motor for driving the propulsion of each respective axle); 
operating a second propulsion source providing propulsive effort to a rear axle in a torque control mode (see at least Fig. 5, [0065], and [0087]-[0089]; each wheel may have one or more electric machines for applying torque for purposes of propulsion).
However, Rycroft does not explicitly teach increasing a proportion of a driver demand wheel torque provided via the second propulsion source from a base proportion in response to a request to enter a sand powertrain mode; and 
decreasing the proportion of the driver demand wheel torque provided via the second propulsion source in response to a vehicle slip angle exceeding a threshold angle.
Ren, in the same field of endeavor, teaches increasing a proportion of a driver demand wheel torque provided via the second propulsion source from a base proportion in response to a request to enter a sand powertrain mode (see at least [0079], and [0081]; more torque is distributed to the rear axle in order to decrease the torque wasted by the slip when the vehicle is in, for example, sand mode); and 
decreasing the proportion of the driver demand wheel torque provided via the second propulsion source in response to a vehicle slip angle exceeding a threshold angle (see at least Table 4 and [0094]-[0095]; when the slip angle goes above a threshold in sand mode, the torque decrease intervention is performed (i.e., decreasing torque applied to the second propulsion source)).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Rycroft with the teachings of Ren in order to improve a vehicles terrain adaptability for different driving modes; see at least Ren at [0003].

Regarding claim 9, Rycroft discloses and Ren teaches all of the limitations of claim 8. Additionally, Ren, in the same field of endeavor, teaches adjusting the threshold angle in response to driver input (see at least Table 4, [0029], and [0094]-[0095]; user input dictates the drive mode which adjusts the threshold angle).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Rycroft with the teachings of Ren in order to improve a vehicles terrain adaptability for different driving modes; see at least Ren at [0003].

Regarding claim 10, Rycroft discloses and Ren teaches all of the limitations of claim 8. Additionally, Rycroft discloses adjusting the proportion of the driver demand wheel torque provided via the second propulsion source in response to a composition of a surface traveled across by a vehicle.

Regarding claim 11, Rycroft discloses and Ren teaches all of the limitations of claim 10. Additionally, Rycroft discloses where the surface traveled across by the vehicle is input to a human/machine interface (see at least [0070]; ).

Regarding claim 12, Rycroft discloses and Ren teaches all of the limitations of claim 8. Additionally, Rycroft renders obvious where the vehicle slip angle is estimated via one or more accelerometers (see at least [0094]-[0095]; accelerometers may be used to accumulate motion data. Slip angle is considered an obvious form of motion data). 
Rycroft does not explicitly teach that slip angle is a form of motion data calculated using the disclosed accelerometers. However, one of ordinary skill in the art, before the time of filing, would have recognized slip angle as a standard form of motion data collectable by the accelerometers. Therefore, it would have been obvious to calculate the slip angle as a form of motion data collected by the accelerometers as disclosed by Rycroft. 

Regarding claim 13, Rycroft discloses and Ren teaches all of the limitations of claim 8. Additionally, Rycroft discloses adjusting the proportion of the driver demand wheel torque provided via the second propulsion source in response to a steering angle being less than a threshold angle (see at least [0021]; the system may perform no (i.e., decrease from when it is applied) wheel torque assistance when the steering angle is less than the threshold angle).

Regarding claim 14, Rycroft discloses and Ren teaches all of the limitations of claim 13. Additionally, Rycroft discloses adjusting the proportion of the driver demand wheel torque provided via the second propulsion source from the base proportion when the steering angle is less than the threshold angle or adjusting a proportion of the driver demand wheel torque provided via the first propulsion source when the steering angle is less than the threshold angle to maintain a speed of a wheel of the front axle to equal a speed of a wheel of the rear axle (see at least [0021]; the system may perform no (i.e., decrease from when it is applied) wheel torque assistance when the steering angle is less than the threshold angle).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2015/0283918 which relates to improving a vehicle’s posture control during an acceleration turn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663